Citation Nr: 1710563	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  13-02 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disability. 


REPRESENTATION

Appellant represented by:	 Everett L. McKeown, Attorney 


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified before the undersigned Veterans Law Judge at a September 2016 videoconference hearing.  A transcript of this hearing is of record.


FINDINGS OF FACT

Resolving all reasonable doubt in favor of the Veteran, it is at least as likely as not that a respiratory disability, currently diagnosed as mild restrictive lung ventilatory disease, was incurred during active service due to exposure to asbestos.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a respiratory disability, to include as due to asbestos exposure, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in April 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim). 

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the November 2012 statement of the cases.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 
The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004);  Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestosis or other asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases which provided guidelines for considering asbestos compensation claims.  Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88- 8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have been included in VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chap. 1, Sec. I., Para. 3 (August 7, 2015).  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-00 (2000), 65 Fed. Reg. 33,422 (2000)

The aforementioned provisions of M21-1 have been rescinded and reissued as amended in 2015.  M21-1, Part IV, Subpart ii, Chap. 2, Sec. C, entitled "Service Connection for Disabilities Resulting from Exposure to Environmental Hazards or Service in the Republic of Vietnam (RVN)."

VA must analyze a claim of entitlement to service connection for a respiratory disease, to include asbestosis and restrictive lung disease, under the administrative protocols using the specified criteria.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  The exposure may have been direct or indirect, and the extent or duration of exposure is not a factor.  M21-1, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 2f.

The manual provisions acknowledge that inhalation of asbestos fibers or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  As to occupational exposure, exposure to asbestos has been shown in insulation, mining, milling, demolition of old buildings, carpentry and construction, and shipyard workers, and others including workers involved in the manufacture and servicing of friction products such as clutch facings and brake linings.  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 2a-g.

Notwithstanding the provisions relating to presumptive service connection, a Veteran may establish service connection for a disability with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Respiratory Disability

Throughout the pendency of the claims period the Veteran has continuously asserted that his current respiratory problems are due to exposure to asbestos during active service.  The Board notes that in-service exposure to asbestos has been demonstrated by the evidence of record, and has been conceded by VA.  A further review of the evidence of record demonstrates that the competent medical evidence shows that the Veteran's current respiratory condition, to include restrictive lung ventilatory disease, is etiologically related to exposure to asbestos.  Therefore, the Board finds that service connection must be granted, as secondary to in-service asbestos exposure. 

The Board notes that the Veteran has a current disability of obstructive and restrictive lung ventilatory disease.  That has been found by VA medical records from July 2009, March 2010, and March 2011, and a VA respiratory examination in July 2010, where he was diagnosed with obstructive ventilator defect and restrictive lung disease based on pulmonary functions test (PFT) results.  Further, in a March 2011 VA medical treatment record, the Veteran's treating physicians noted pulmonary fibrosis (scars in the lungs) on a CT scan.  The medical report also noted asbestosis in the Veteran's medical history.  Therefore, the Veteran does have a current respiratory disability. 

The Board also notes that the in-service event requirement is satisfied as the VA has conceded asbestos exposure during service.  The service records affirmatively confirm exposure to asbestos during service. 

Finally, turning to etiological causation, the Board notes that the medical evidence of record supports a finding that the Veteran's respiratory condition was caused by his in-service asbestos exposure.  Specifically, in a March 2010 VA medical record, the Veteran's treating physician, after a review of the Veteran's medical records, and in-person examination, concluded that the Veteran's restrictive lung disease was likely to be caused by or related to asbestos exposure.   

In a July 2010 VA respiratory examination, the VA examiner diagnosed the Veteran with both obstructive ventilatory defect and a restrictive ventilatory disease.  While the examiner noted that the Veteran's obstructive defect was less likely than not due to active service, the examiner could not conclude the same for the restrictive lung condition.  Specifically, the examiner concluded that the test results of record demonstrated restrictive lung disease consistent with asbestosis.  However, those results do not distinguish whether the disabilities were etiologically related to the Veteran's obesity or asbestos exposure.  While the examiner noted that a belief that some part of the condition was related to the Veteran's obesity, it was explicitly noted that conclusion was speculative. 

The Board does not find the July 2010 VA examination to be a negative nexus opinion, indeed, when combined with the March 2010 VA medical record, the Board finds the evidence in favor of the Veteran's claim, or at least in equipoise.  Considering the July 2010 VA examiner's conclusion and rationale, the Board finds that such conclusion, in essence, found that the medical evidence could not demonstrate to a medically certainty whether the Veteran's condition was due to his in-service asbestos or his obesity.  The Board finds that in light of a positive nexus opinion in the March 2010 VA medical record, and resolving reasonable doubt in favor of the Veteran, that medical nexus opinion is sufficient to demonstrate at least equipoise.   Therefore, service connection must be granted. 

Accordingly, the Board finds that service connection for a respiratory condition, to include restrictive lung disease is warranted.   38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a respiratory condition, to include restrictive ventilatory disease, due to asbestos exposure, is granted. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


